Exhibit 5.1 March 30, 2017 Veeva Systems Inc. 4280 Hacienda Drive Pleasanton, CA 94588 Ladies and Gentlemen: We refer to the registration statement on Form S-8 (the “Registration Statement”) to be filed by Veeva Systems Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission (the “Commission”) in connection with the registration under the Securities Act of 1933, as amended (the “Act”) of (i) an aggregate of 6,204,897 shares of the Company’s Class A common stock, $0.00001 par value per share (the “Stock”), that are subject to issuance by the Company upon the exercise or settlement of awards be granted under the Company’s 2013 Equity Incentive Plan (the “Plan”).
